DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group II (claims 15-19) and species 4 - Fig .4 in the reply filed on 11/9/2020 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2020.
The traversal is on the ground(s) that “each of the fifteen claims of group II must be considered before a proper restriction can be made”.  This is not found persuasive because restriction analysis is formed on the independent claims.  Additionally, the applicant alleges there is no burden.  The examiner disagrees and notes that the allegation ignores the showing of burden provided by the restriction requirement and further notes that the groups have a different classification and would require a divergent search between the two groups as one requires a controller as claimed and the other requires a vacuum chamber as claimed.  The requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure claimed in claims 19 and 24 that makes the contactors of the first and the second assemblies capable of equalizing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 15, the recitation, “the flow of atmospheric air” is indefinite for reintroducing “atmospheric air” when such has already been introduced previously.  It is not clear if the later air is the same as the previous air or not.
The recitations, “a flow of air” introduces air inappropriately when air has been introduced previously.  It is not clear if the later air is the same as the previous air or not.
In regard to claim 16, the recitation, “substantially dry air” is used by the claim to describe a certain requisite degree or amount and there is no way to discern what level of dryness is being required by the recitation.
In regard to claim 17, the recitation, “evacuating adsorbed carbon dioxide” reintroduces adsorbed carbon dioxide which was already introduced in claim 16.
In regard to claim 18, the recitation, “wherein said controller is configured to operate one of said first and second collection assemblies in a collection phase while operating the other of said first and second collection assemblies in a regeneration 
In regard to claim 19, the recitation, “to couple the contactor chamber in the said” is improper for “the said”.  Further, the contactor chamber lacks appropriate antecedent basis as the claim fails to depend from claim 16.
In regard to claim 20, the recitation, “said desiccant chamber” is indefinite for lacking antecedent basis as claim 20 depends from claim 15 and not claim 16.
In regard to claim 24, the recitation, “the contactor chamber of the first collection assembly is selectively fluidly coupleable” is indefinite as it is not clear what structure makes the contactor chamber able to be coupled to other structures and it is entirely unclear what structure is being required.
In regard to claim 29, the recitation, “said vacuum chamber is selectively fluidly coupleable” is indefinite as it is not clear what structure makes the vacuum chamber able to be coupled to other structures and it is entirely unclear what structure is being required.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351) and Sircar (US 4249915).
	In regard to claim(s) 15, 16, 18, 21-23, Nalette teaches an apparatus (see whole disclosure and all figures) for collecting carbon dioxide (column 1, line 6), said apparatus comprising: an air moving device (column 2, line 11, column 4, lines 45-50 - device implicit) configured to generate a flow of atmospheric air (air from environment - column 2, line 11, column 4, line 45-50) into said apparatus; a first collection assembly 
Nalette teaches most of the claim limitations, but does not explicitly teach a filter and a plurality of air moving devices and a condenser for removing water from the flow of the atmospheric air before the collection assemblies.

Further, Sicar teaches it is well known to provide a condenser (13; column 3, line 15) for removing water (column 3, line 15-20) from a flow of air before adsorption collection assemblies.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Nalette with a filter upstream of a plurality of air moving devices for the purpose of removing contaminants from the air and preventing contaminants from entering the system and modify Nalette with the plurality of air moving devices for the purpose of providing a larger amount of air and providing redundancy and for the purpose of providing the ability to move air while other air moving devices are serviced and for the purpose of reducing pressure pulsations and modify Nalette with a condenser before the collection assemblies of Nalette, for the purpose of improving the removal of water from the air.  
In regard to claim 20, for those situations where released water is desired for sequestration, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide the water from the condenser (13-Sicar) and from the desiccant chamber (36, 36X) to a water chamber for containment.

Claims 17, 25, 26, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Guilmette (US 4551197).
Nalette, as modified previously, teaches most of the claim limitations, including selectively fluidly coupling a vacuum (28) with the contactor chamber (12) of the first collection assembly (12, 36) and the contactor chamber (14) of the second collection assembly (14, 36X) but does not teach the vacuum is a vacuum chamber in flow communication with a vacuum pump, said vacuum chamber configured for: evacuating adsorbed carbon dioxide from the contactor chamber of said first and second collection assemblies; and transitioning the evacuated carbon dioxide from a gas to a solid; said vacuum chamber comprising a cold finger.
	However, it is well known to sequester CO2 for environmental reasons and Guilmette explicitly teaches using a vacuum chamber (20, 19, 21) in flow communication with a vacuum pump (30) to recover gases from a chamber (10); note that the vacuum chamber (20, 19, 21) is capable of evacuating adsorbed carbon dioxide from the chamber (10)(see that desired gases are removed from 10 and the vacuum chamber is fully capable of evacuating CO2 based on temperatures of cold media disclosed); and is capable of transitioning the evacuated carbon dioxide from a gas to a solid (see liquid nitrogen - column 2, line 56 is able to solidify desired gases, including carbon dioxide); Docket No. 11-0539-US-DIVsaid vacuum chamber (20, 19, 21) comprises a cold finger (see cold heat exchanger).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the vacuum chamber, vacuum pump of Guilmette to Nalette for the purpose of recovering and sequestering the carbon dioxide from the first and second collection assemblies for environmental compliance reasons and for the purpose of providing an inexpensive way of capturing desired gases.

s 17, 25, 26, 28, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Missimer (US 5261250).
	Nalette, as modified previously, teaches most of the claim limitations, including selectively fluidly coupling a vacuum (28) with the contactor chamber (12) of the first collection assembly (12, 36) and the contactor chamber (14) of the second collection assembly (14, 36X) but does not teach the vacuum is a vacuum chamber in flow communication with a vacuum pump, said vacuum chamber configured for: evacuating adsorbed carbon dioxide from the contactor chamber of said first and second collection assemblies; and transitioning the evacuated carbon dioxide from a gas to a solid; said vacuum chamber comprising a cold finger; and the vacuum chamber having a resistive heater.
	However, it is well known to sequester CO2 for environmental reasons and Missimer explicitly teaches using a vacuum chamber (34, 46) in flow communication with a vacuum pump (40) to recover gases from a chamber (12) (column 5, line 1, 25, 55-60); note that the vacuum chamber (34, 46) is capable of evacuating adsorbed carbon dioxide from the chamber (12)(see that desired gases are removed from 12 and the vacuum chamber 34, 46 is fully capable of evacuating CO2; column 7, line 1-10; column 6, line 45-55); and is capable of transitioning the evacuated carbon dioxide from a gas to a solid (column 6, line 45-55); Docket No. 11-0539-US-DIVsaid vacuum chamber (34, 46) comprises a cold finger (see cold heat exchangers); a resistive heater (column 7, line 19 - electric resistance heaters) that gasifies the captured component to storage or use (column 7, line 25-30).  Therefore it would have been obvious to a person of ordinary skill in the art .


Claims 19, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of the rejection of Nalette (US 7736416) above and further in view of Baksh (US 5518526) or Ramachandran (US 5229089).
	Nalette, as modified, does not explicitly teach that the contactor in the first and the second collection assembly are selectively fluidly coupled to equalize the pressure under command from the controller.  However, providing a pressure equalization operation, as claimed is very well known as taught by either of Backsh (when the adsorption is complete in the first chamber, pressure equalization is operated - column 4, line 45-60, Fig. 1A, see III equalization; and feed is terminated - column 5, line 35-40) and Ramachandran (adsorbing chambers are coupled and equalized - column 7, line 55-57, and chambers are also sealed from flowing feed fluid - column 6, line 50-55 and this is performed when the adsorption is complete in the first chamber).  
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to selectively fluidly couple the contactor in the first and the second collection assemblies to equalize pressures as taught by either of Baksh or .

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of the rejections over Nalette (US 7736416) above and further in view of Howard (US 6070431).
	Nalette, as modified, does not explicitly teach a coolant selectively moves from said water condenser to said cold finger.  However, it is routine for refrigeration systems to provide both low temperature and higher temperature cooling levels.  Further, Howard explicitly teaches providing refrigerant for condensing CO2 (in 13, 10) and then to a condenser (6, 7) for condensing water.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a refrigeration system to cool the vacuum chamber and the condenser for the purpose of providing both low and high temperature refrigeration with less energy (column 3, line 22) and with one system.
 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 11, 2021